     Case 1:18-cv-01318-AWI-SKO Document 61 Filed 09/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
       UNITED STATES OF AMERICA,                         Case No. 1:18-cv-01318-AWI-SKO
 9
                          Plaintiff,                     ORDER GRANTING IN PART
10            v.                                         DEFENDANT’S MOTION FOR
                                                         CONTINUANCE
11     PAUL D. WELDON, et al.,
                                                         (Doc. 58)
12                        Defendants.
                          /
13

14          On September 25, 2018, Plaintiff United States brought this action to reduce Defendant Paul
15 D. Weldon’s federal tax assessments to judgment and to foreclose federal tax liens against certain

16 real property. (See Doc. 1.) Plaintiff filed a motion for summary judgment on August 24, 2020,

17 which is set to be heard on September 21, 2020. (See Doc. 55.)

18          On August 28, 2020, Defendant, proceeding pro se, filed a “Motion for Continuance of
19 Matter” (the “Motion”) requesting a 90-day continuance due to having “an aged Mother that needs

20 attention in transitional matters from assisted living to a more intense level of care” and “for other

21 personal matters that need attention and to further to seek Counsel in All matters.” (Doc. 58.) The

22 Court entered a minute order on August 31, 2020, noting that although the Motion did not specify

23 whether the request is directed to all deadlines of only those pertaining to Plaintiff’s pending motion

24 for summary judgment, the Court would construe it as seeking to continue the entire case schedule

25 by 90 days. (See Doc. 59.) The Court further directed Plaintiff to file a response by no later than

26 September 3, 2020, given the impending deadlines in the case. (See id.)
27          On September 3, 2020, Plaintiff filed an opposition to the Motion, in view of the age of the
28 case, Defendant’s past attempts to retain an attorney, and the unclear timeframe required to assist
     Case 1:18-cv-01318-AWI-SKO Document 61 Filed 09/08/20 Page 2 of 2


 1 Defendant’s mother. (See Doc. 60.) Plaintiff does not oppose to a shorter continuance for Defendant

 2 to continue his attempt to retain an attorney and to attend to his mother’s needs. (See id.)

 3             While good cause exists to grant Defendant a continuance, the Court finds that a continuance
 4 of 90 days is excessive, given the age of the case and Defendant’s past opportunities to retain an

 5 attorney (see, e.g., Doc. 29). Accordingly, Defendant’s Motion (Doc. 58) is GRANTED in PART,

 6 and the case deadlines (see Docs. 37, 54) are enlarged by approximately 60 days, subject to the

 7 Court’s availability, as follows:

 8                 EVENT                          CURRENT DATE               NEW DATE AND TIME
       Hearing on Plaintiff’s Motion for
 9                                              September 21, 2020         November 30, 2020 at 1:30
       Summary Judgment
10                                                                         p.m.
       Pre-Settlement Telephonic
11                                              November 12, 2020          January 7, 2021 at 4:00 p.m.
       Conference
12     Settlement Conference                                               January 14, 2021 at 10:30
                                                November 19, 2020
                                                                           a.m.
13     Pretrial Conference                                                 February 4, 2021, at 10:00
                                                December 2, 2020
                                                                           a.m.
14     Trial                                                               April 6, 2021, at 8:30 a.m.
                                                January 26, 2021
15
               Defendant is advised that any further requests for extensions of time, to the extent not
16
     stipulated, shall be made by a motion pursuant to Local Rule 230 that is filed no later than two
17
     weeks before the deadline sought to be enlarged and be supported by good cause. Defendant
18
     is further advised that a request for continuance based on the need for additional time to retain an
19
     attorney will not constitute good cause, as Defendant has had ample opportunity during the two-
20
     year pendency of this case in which to do so.
21

22 IT IS SO ORDERED.

23
     Dated:      September 4, 2020                                 /s/   Sheila K. Oberto                .
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        2
